            Case 7:06-cr-00866-KMK Document 52 Filed 07/23/20 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       July 2, 2020


 BYECF

 The Honorable Kenneth M. Karas
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601

         Re:     United States v. Albert Smith, 06-cr-00866 (KMK)

  Dear Judge Karas:

          The Government writes, with the consent of the defense, to seek an approximately sixty
  day adjournment of the upcoming hearing in this matter, currently scheduled for July 14, 2020.
  The parties anticipate that the defendant will enter a guilty plea at the next hearing date, and the
  parties are prepared to proceed to sentencing. The parties are seeking the adjournment in light of
  the warnings against travel on public transportation and the guidance encouraging limited contact
  in light of COVID-19. The Government notes that the defendant has pleaded guilty to one count
  of conspiracy to distribute heroin, in violation of 21 U.S.C. § 841(b)(l)(B) and 846, in United
  States v. Albert Smith, 19-cr-576 (CS), and therefore faces a mandatory minimum sentence of at
  least 60 months in that proceeding.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


ffiamf_£)cl .     ~f-  7#~                          By: Isl
                                                       Christopher D. Brumwell
                                                       Assistant United States Attorney
0; !I /2 o /d a., ~ UL                                 914-993-1966

tYh    ~              ;?~ c}o{}O (}_C

 /I ~vo        /Hh
